            Case 1:18-cr-00053-KBJ Document 92 Filed 07/16/20 Page 1 of 13

                                                      U.S. Department of Justice

                                                      Michael R. Sherwin
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530




                                                      June 2, 2020

James Trusty
Jeff Ifrah
Ifrah Law
1717 Pennsylvania Ave., N.W., Ste 650,
Washington, DC 20006

                      Re:     United States v. Ferhan Patel
                              Criminal Case No. 18-cr-053 (KBJ)

Dear Mr. Trusty and Mr. Ifrah:

       This letter sets forth the full and complete plea offer to your client, Ferhan Patel
(hereinafter referred to as “your client” or “defendant”), from the Office of the United States
Attorney for the District of Columbia (hereinafter also referred to as “the Government” or “this
Office”). This plea offer expires on June 15, 2020. If your client accepts the terms and
conditions of this offer, please have your client execute this document in the space provided
below. Upon receipt of the executed document, this letter will become the Plea Agreement
(hereinafter “this Agreement”). This is a plea agreement pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(C). The terms of the offer are as follows:

       1.       Charges and Statutory Penalties

                Your client agrees to plead guilty to a criminal Information, a copy of which is
attached, which charges your client with conspiring to commit offenses against the United States,
in violation of 18 U.S.C. § 371.

        Your client understands that a violation of 18 U.S.C. § 371 carries a maximum sentence
of 5 years of imprisonment; a fine of $250,000, pursuant to 18 U.S.C. § 3571(b)(3); a term of
supervised release of not more than 3 years, pursuant to 18 U.S.C. § 3583(b)(2); and an
obligation to pay any applicable interest or penalties on fines not timely made.

        In addition, your client agrees to pay a special assessment of $100 per felony conviction
to the Clerk of the United States District Court for the District of Columbia. Your client also
understands that, pursuant to 18 U.S.C. § 3572 and § 5E1.2 of the United States Sentencing

                                           Page 1 of 13
            Case 1:18-cr-00053-KBJ Document 92 Filed 07/16/20 Page 2 of 13




Commission, Guidelines Manual (2016) (hereinafter “Sentencing Guidelines,” “Guidelines,” or
“U.S.S.G.”), the Court may also impose a fine that is sufficient to pay the federal government the
costs of any imprisonment, term of supervised release, and period of probation. Further, your
client understands that, if your client has two or more convictions for a crime of violence or
felony drug offense, your client may be subject to the substantially higher penalties provided for
in the career-offender statutes and provisions of the Sentencing Guidelines.


       2.       Factual Stipulations

        Your client agrees that the attached “Statement of Offense” fairly and accurately
describes your client’s actions and involvement in the offense(s) to which your client is pleading
guilty. Please have your client sign and return the Statement of Offense as a written proffer of
evidence, along with this Agreement.

       3.       Additional Charges

        In consideration of your client’s guilty plea to the above offense(s), your client will not
be further prosecuted criminally by this Office for the conduct set forth in the attached Statement
of Offense. The Government will request that the Court dismiss the Indictment in this case at the
time of sentencing. Your client agrees and acknowledges that the charges to be dismissed at the
time of sentencing were based in fact.

       4.     Agreed Sentence Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C)

        Pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure, your client and
the Government agree that a sentence of 12 to 36 months of incarceration, followed by 1 to 3
years of supervised release, is the appropriate sentence for the offense(s) to which your client is
pleading guilty. This Agreement with respect to the appropriate sentence affects only the term of
incarceration and supervised release. The Court may impose other applicable statutory
provisions as part of the sentence, including specifically fines and other conditions of supervised
release.

                A.    Acceptance of Agreement by the Court

        The Government agrees, pursuant to Rule 11(c)(1)(C), to present this Agreement between
the parties to the Court for its approval. In accordance with Rule 11(c)(4) and (5), the Court may
accept or reject this Agreement. If the Court accepts this Agreement, the Court will sentence
your client to 12 to 36 months of incarceration, followed by 1 to 3 years of supervised release.
The parties agree that this Office and your client retain their full rights to allocute for any
sentence within the agreed sentencing range. Your client understands, however, that the
sentence to be imposed within the range to which the parties agree in this Agreement is a matter
solely within the discretion of the Court. The parties further agree that the sentence imposed
within that range will be determined by the Court after considering the factors set forth in 18
U.S.C. § 3553(a) and the applicable guideline range under the United States Sentencing
Guidelines, discussed below. Your client understands that if the Court accepts this Agreement,

                                           Page 2 of 13
            Case 1:18-cr-00053-KBJ Document 92 Filed 07/16/20 Page 3 of 13




then the Court will embody in the judgment and sentence the disposition provided for in this
Agreement, pursuant to Rule 11(c)(4) of the Federal Rules of Criminal Procedure.

                B.     Rejection of this Agreement by the Court

        The parties understand that the Court may not agree that the sentence agreed to by the
parties is an appropriate one and may reject this Agreement pursuant to Rule 11(c)(5) of the
Federal Rules of Criminal Procedure. Your client understands that if this happens, the Court, in
accordance with the requirements of Rule 11(c)(5), will inform the parties of its rejection of this
Agreement, and will afford your client an opportunity to withdraw the plea or maintain the plea.
If your client elects to maintain the plea, the Court will inform your client that a final disposition
may be less favorable to your client than that contemplated by this Agreement. Your client
further understands that if the Court rejects this Agreement, the Government also has the right to
withdraw from this Agreement and to be freed from all obligations under this Agreement, and
may in its sole discretion bring different or additional charges before your client enters any guilty
plea in this case.

        If the Court rejects this Agreement, your client elects to maintain this plea, and the
Government does not exercise its right to withdraw from this Agreement, the parties agree that
your client will be sentenced upon consideration of the factors set forth in 18 U.S.C. § 3553(a)
and the Sentencing Guidelines. Your client further understands that, in such case, the sentence to
be imposed is a matter solely within the discretion of the Court, and the Court is not obligated to
impose a sentence within the Sentencing Guidelines range or to follow any recommendation of
the Government at the time of sentencing.

       5.       Sentencing Guidelines Analysis

        In accordance with Paragraph 4 above, your client understands that, but for the above
described agreed sentence pursuant to Rule 11(c)(1)(C), the sentence in this case would be
determined by the Court, pursuant to the factors set forth in 18 U.S.C. § 3553(a), including a
consideration of the Sentencing Guidelines and policies promulgated by the Sentencing
Guidelines. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), and to assist the Court
in determining the appropriate sentence, the parties agree to the following:

                A.     Estimated Offense Level Under the Guidelines

        The parties agree that the applicable Guidelines are those applicable to the charges of
conspiracy to commit offenses against or to defraud the United States, in violation of 18 U.S.C.
§ 371, operation of an unlicensed money service business, in violation of 18 U.S.C. § 1960, and
money laundering, in violation of 18 U.S.C.§ 1956.

                       i.       Operating an Unlicensed Money Service Business

                § 2S1.3(a)(2)          Base Offense Level                                6
                § 2B1.1(b)             more than $250,000,000, but less than $550,000,000
                                       (value of funds).                                 28

                                            Page 3 of 13
         Case 1:18-cr-00053-KBJ Document 92 Filed 07/16/20 Page 4 of 13




               § 2S1.3(b)             Specific Offense Characteristics

               § 2S1.3(b)(1)          Your client knew that the funds were proceeds of
                                      unlawful activity and were intended to promote unlawful
                                      activity.                                          2

               § 3B1.1                Your client was an organizer and leader of a
                                      criminal activity that involved five or more
                                      participants                                           4


                                                                             Total           40

                       ii.     Laundering of Monetary Instruments

               § 2S1.1(a)(2)          Base Offense Level                                8
               § 2B1.1(b)             more than $250,000,000, but less than $550,000,000
                                      (value of funds).                                 28

               § 2S1.1(b)             Specific Offense Characteristics

               § 2S1.1(b)(2)(C)       Your client agrees that he was in the business of
                                      laundering funds.                                      4

               § 3B1.1                Your client was an organizer and leader of a
                                      criminal activity that involved five or more
                                      participants                                           4


                                                                             Total           44

                       iii.    Grouping

         The parties agree that the conspiracy to which your client is pleading guilty involves
multiple underlying offenses. Therefore, the rules in “Part D – Multiple Counts” of the
Sentencing Guidelines are to be used to determine the offense level. Pursuant to § 3D1.2(a) of
the Sentencing Guidelines, the two underlying offenses involved in the conspiracy to which your
client is pleading guilty are closely related. The parties further agree that, pursuant to §3D1.3(a),
the offense level applicable is the highest offense level of the counts in the group. Thus, your
client’s offense level should be 43, as the Setencing Guidelines cap out at 43.

                       iv.     Acceptance of Responsibility

              The Government agrees that a 2-level reduction will be appropriate, pursuant to
U.S.S.G. § 3E1.1, provided that your client clearly demonstrates acceptance of responsibility, to

                                            Page 4 of 13
         Case 1:18-cr-00053-KBJ Document 92 Filed 07/16/20 Page 5 of 13




the satisfaction of the Government, through your client’s allocution, adherence to every
provision of this Agreement, and conduct between entry of the plea and imposition of sentence.
Furthermore, assuming your client has accepted responsibility as described in the previous
sentence, and your client’s offense level is 16 or greater, the Government agrees that an
additional 1-level reduction will be appropriate, pursuant to U.S.S.G § 3E1.1(b), because your
client has assisted authorities by providing timely notice of your client’s intention to enter a plea
of guilty, thereby permitting the Government to avoid preparing for trial and permitting the
Court to allocate its resources efficiently.

        Nothing in this Agreement limits the right of the Government to seek denial of the
adjustment for acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1, and/or imposition of
an adjustment for obstruction of justice, pursuant to U.S.S.G. § 3C1.1, regardless of any
agreement set forth above, should your client move to withdraw your client’s guilty plea after it
is entered, or should it be determined by the Government that your client has either (a) engaged
in conduct, unknown to the Government at the time of the signing of this Agreement, that
constitutes obstruction of justice, or (b) engaged in additional criminal conduct after signing this
Agreement.

       In accordance with the above, the Estimated Offense Level will be at least 40.

               B.      Estimated Criminal History Category

               Based upon the information now available to this Office (including
representations by the defense), your client has no criminal convictions.

        As your client is a known foreign national, U.S.S.G. § 4A1.2(h) provides that
“[s]entences resulting from foreign convictions are not counted, but may be considered under
§4A1.3 (Adequacy of Criminal History Category).”

        Accordingly, your client is estimated to have zero criminal history points and your
client’s Criminal History Category is estimated to be I. Your client acknowledges that if
additional convictions are discovered during the pre-sentence investigation by the United States
Probation Office, your client’s criminal history points may increase. Similarly, if the United
States Probation Office determines that your client has fewer convictions than estimated herein,
your client’s criminal history points may decrease.

               C.      Estimated Guidelines Range

        Based upon the agreed total offense level and the estimated criminal history category set
forth above, your client’s minimum estimated Sentencing Guidelines range is 292 months to 365
months (the “Estimated Guidelines Range”). However, the statutory maximum for this count is
60 months.

      In addition, the parties agree that, pursuant to U.S.S.G. § 5E1.2(c)(3), should the Court
impose a fine, at Guidelines level 40, the estimated minimum applicable fine is $50,000, and the



                                            Page 5 of 13
            Case 1:18-cr-00053-KBJ Document 92 Filed 07/16/20 Page 6 of 13




estimate maximum fine is $500,000. Your client reserves the right to ask the Court not to
impose any applicable fine.

        The parties agree that, solely for the purposes of calculating the applicable range under
the Sentencing Guidelines, neither a downward nor upward departure from the Estimated
Guidelines Range set forth above is warranted. Except as provided for in the “Reservation of
Allocution” section below, the parties also agree that neither party will seek any offense-level
calculation different from the Estimated Offense Level calculated above in subsection A.
However, the parties are free to argue for a Criminal History Category different from that
estimated above in subsection B.

        Your client understands and acknowledges that the Estimated Guidelines Range
calculated above is not binding on the Probation Office or the Court. Should the Court or
Probation Office determine that a guidelines range different from the Estimated Guidelines
Range is applicable, that will not be a basis for withdrawal or recission of this Agreement by
either party.

        Your client understands and acknowledges that the terms of this section apply only to
conduct that occurred before the execution of this Agreement. Should your client commit any
conduct after the execution of this Agreement that would form the basis for an increase in your
client’s base offense level or justify an upward departure (examples of which include, but are not
limited to, obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the probation officer, or the
Court), the Government is free under this Agreement to seek an increase in the base offense level
based on that post-agreement conduct.

       6.       Court Not Bound by this Agreement or the Sentencing Guidelines

                In accordance with Paragraph 4 above, should the Court reject this Agreement,
your client elect to maintain the plea, and the Government fail to exercise its right to withdraw
from this Agreement, the parties further agree that a sentence within the Estimated Guidelines
Range would constitute a reasonable sentence in light of all of the factors set forth in 18 U.S.C.
§ 3553(a), should such a sentence be subject to appellate review notwithstanding the appeal
waiver provided below. Nevertheless, your client reserves the right to seek a sentence below the
Estimated Guidelines Range based upon factors to be considered in imposing a sentence
pursuant to 18 U.S.C. § 3553(a).

        Your client understands that should the Court reject this Agreement, your client elect to
maintain the plea, and the Government fail to exercise its right to withdraw from this Agreement,
the sentence in this case will be imposed in accordance with 18 U.S.C. § 3553(a), upon
consideration of the Sentencing Guidelines. Your client further understands that the sentence to
be imposed is a matter solely within the discretion of the Court. Your client acknowledges that
the Court is not obligated to follow any recommendation of the Government at the time of
sentencing. Your client understands that neither the Government’s recommendation nor the
Sentencing Guidelines are binding on the Court.



                                           Page 6 of 13
            Case 1:18-cr-00053-KBJ Document 92 Filed 07/16/20 Page 7 of 13




        Your client acknowledges that should the Court reject this Agreement, your client elect to
maintain the plea, and the Government fail to exercise its right to withdraw from this Agreement,
your client’s entry of a guilty plea to the charged offense(s) authorizes the Court to impose any
sentence, up to and including the statutory maximum sentence, which may be greater than the
applicable Guidelines range. The Government cannot, and does not, make any promise or
representation as to what sentence your client will receive should the Court reject this
Agreement, your client elect to maintain the plea, and the Government fail to exercise its right to
withdraw from this Agreement. Moreover, it is understood that your client will have no right to
withdraw your client’s plea of guilty should the Court impose a sentence that is outside the
Guidelines range or if the Court does not follow the Government’s sentencing recommendation.

       7.       Reservation of Allocution

         The Government and your client reserve the right to describe fully, both orally and in
writing, to the sentencing judge, the nature and seriousness of your client’s misconduct,
including any misconduct not described in the charges to which your client is pleading guilty, to
inform the presentence report writer and the Court of any relevant facts, to dispute any factual
inaccuracies in the presentence report, and to contest any matters not provided for in this
Agreement. The parties also reserve the right to address the correctness of any Sentencing
Guidelines calculations determined by the presentence report writer or the court, even if those
calculations differ from the Estimated Guidelines Range calculated herein. In the event that the
Court or the presentence report writer considers any Sentencing Guidelines adjustments,
departures, or calculations different from those agreed to and/or estimated in this Agreement, or
contemplates a sentence outside the Guidelines range based upon the general sentencing factors
listed in 18 U.S.C. § 3553(a), the parties reserve the right to answer any related inquiries from
the Court or the presentence report writer and to allocute for a sentence within the Guidelines
range, as ultimately determined by the Court, even if the Guidelines range ultimately determined
by the Court is different from the Estimated Guidelines Range calculated herein.

        In addition, if in this Agreement the parties have agreed to recommend or refrain from
recommending to the Court a particular resolution of any sentencing issue, the parties reserve the
right to full allocution in any post-sentence litigation. The parties retain the full right of
allocution in connection with any post-sentence motion which may be filed in this matter and/or
any proceeding(s) before the Bureau of Prisons. In addition, your client acknowledges that the
Government is not obligated and does not intend to file any post-sentence downward departure
motion in this case pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure.

       7.       Conditions of Release

        Your client acknowledges that, although the Government will not seek a change in your
client’s release conditions pending sentencing, the final decision regarding your client’s bond
status or detention will be made by the Court at the time of your client’s plea of guilty. The
Government may move to change your client’s conditions of release, including requesting that
your client be detained pending sentencing, if your client engages in further criminal conduct
prior to sentencing or if the Government obtains information that it did not possess at the time of
your client’s plea of guilty and that is relevant to whether your client is likely to flee or pose a

                                            Page 7 of 13
            Case 1:18-cr-00053-KBJ Document 92 Filed 07/16/20 Page 8 of 13




danger to any person or the community. Your client also agrees that any violation of your
client’s release conditions or any misconduct by your client may result in the Government filing
an ex parte motion with the Court requesting that a bench warrant be issued for your client’s
arrest and that your client be detained without bond while pending sentencing in your client’s
case.

       8.       Waivers

                A.     Statute of Limitations

        Your client agrees that, should the conviction following your client’s plea of guilty
pursuant to this Agreement be vacated for any reason, any prosecution, based on the conduct set
forth in the attached Statement of Offense, that is not time-barred by the applicable statute of
limitations on the date of the signing of this Agreement (including any counts that the
Government has agreed not to prosecute or to dismiss at sentencing pursuant to this Agreement)
may be commenced or reinstated against your client, notwithstanding the expiration of the statute
of limitations between the signing of this Agreement and the commencement or reinstatement of
such prosecution. It is the intent of this Agreement to waive all defenses based on the statute of
limitations with respect to any prosecution of conduct set forth in the attached Statement of
Offense that is not time-barred on the date that this Agreement is signed.

                B.     Trial Rights

         Your client understands that by pleading guilty in this case your client agrees to waive
certain rights afforded by the Constitution of the United States and/or by statute or rule. Your
client agrees to forego the right to any further discovery or disclosures of information not already
provided at the time of the entry of your client’s guilty plea. Your client also agrees to waive,
among other rights, the right to plead not guilty, and the right to a jury trial. If there were a jury
trial, your client would have the right to be represented by counsel, to confront and cross-
examine witnesses against your client, to challenge the admissibility of evidence offered against
your client, to compel witnesses to appear for the purpose of testifying and presenting other
evidence on your client’s behalf, and to choose whether to testify. If there were a jury trial and
your client chose not to testify at that trial, your client would have the right to have the jury
instructed that your client’s failure to testify could not be held against your client. Your client
would further have the right to have the jury instructed that your client is presumed innocent
until proven guilty, and that the burden would be on the United States to prove your client’s guilt
beyond a reasonable doubt. If your client were found guilty after a trial, your client would have
the right to appeal your client’s conviction. Your client understands that the Fifth Amendment to
the Constitution of the United States protects your client from the use of self-incriminating
statements in a criminal prosecution. By entering a plea of guilty, your client knowingly and
voluntarily waives or gives up your client’s right against self-incrimination.

       Your client acknowledges discussing with you Rule 11(f) of the Federal Rules of
Criminal Procedure and Rule 410 of the Federal Rules of Evidence, which ordinarily limit the
admissibility of statements made by a defendant in the course of plea discussions or plea
proceedings if a guilty plea is later withdrawn. Your client knowingly and voluntarily waives the

                                            Page 8 of 13
            Case 1:18-cr-00053-KBJ Document 92 Filed 07/16/20 Page 9 of 13




rights that arise under these rules in the event your client withdraws your client’s guilty plea or
withdraws from this Agreement after signing it, except where the Court rejects this Agreement
under Rule 11(c)(5).

        Your client also agrees to waive all constitutional and statutory rights to a speedy
sentence and agrees that the plea of guilty pursuant to this Agreement will be entered at a time
decided upon by the parties with the concurrence of the Court. Your client understands that the
date for sentencing will be set by the Court.

                C.     Appeal Rights

        Your client agrees to waive, insofar as such waiver is permitted by law, the right to
appeal the conviction in this case on any basis, including but not limited to claim(s) that (1) the
statute(s) to which your client is pleading guilty is unconstitutional, and (2) the admitted conduct
does not fall within the scope of the statute(s). Your client understands that federal law,
specifically 18 U.S.C. § 3742, affords defendants the right to appeal their sentences in certain
circumstances. Your client also agrees to waive the right to appeal the sentence in this case,
including but not limited to any term of imprisonment, fine, forfeiture, award of restitution, term
or condition of supervised release, authority of the Court to set conditions of release, and the
manner in which the sentence was determined, except to the extent the Court sentences your
client above the statutory maximum or guidelines range determined by the Court. In agreeing to
this waiver, your client is aware that your client’s sentence has yet to be determined by the
Court. Realizing the uncertainty in estimating what sentence the Court ultimately will impose,
your client knowingly and willingly waives your client’s right to appeal the sentence, to the
extent noted above, in exchange for the concessions made by the Government in this Agreement.
Notwithstanding the above agreement to waive the right to appeal the conviction and sentence,
your client retains the right to appeal on the basis of ineffective assistance of counsel, but not to
raise on appeal other issues regarding the conviction or sentence.

                D.     Collateral Attack

        Your client also waives any right to challenge the conviction entered or sentence imposed
under this Agreement or otherwise attempt to modify or change the sentence or the manner in
which it was determined in any collateral attack, including, but not limited to, a motion brought
under 28 U.S.C. § 2255 or Federal Rule of Civil Procedure 60(b), except to the extent such a
motion is based on newly discovered evidence or on a claim that your client received ineffective
assistance of counsel. Your client reserves the right to file a motion brought under 18 U.S.C.
§ 3582(c)(2), but agrees to waive the right to appeal the denial of such a motion.

       9.       Forfeiture

                (a) Your client agrees to the forfeiture set forth in the Forfeiture Allegation in the
Criminal Information to which your client is pleading guilty. Specifically, your client agrees to
the entry of a forfeiture money judgment for a sum of money equal to the value of seized and
restrained property by the government. These properties include: $4,000,100 of Payza funds
seized on or about November 2013; $100,000 of Payza funds seized on or about February 2014;

                                            Page 9 of 13
         Case 1:18-cr-00053-KBJ Document 92 Filed 07/16/20 Page 10 of 13




$250,000 of Payza funds seized on or about June 2016; all funds restrained on or about
December 2016 in the United Kingdom from an account at Global Reach Partners related to
Payza; all funds restrained on or about June 2017 in the United Kingdom from an account at
HSBC bank related to Payza; the Payza.com domain; and the AlertPay.com domain.

                (b) Your client agrees that the proffer of evidence supporting your client’s guilty
plea is sufficient evidence to support this forfeiture. Your client agrees that the Court may enter
a preliminary Consent Order of Forfeiture for this property at the time of your client’s guilty plea
or at any time before sentencing. Your client agrees that the Court will enter a Final Order of
Forfeiture for this property as part of his sentence.

                (c) Your client agrees that this plea agreement permits the government to seek to
forfeit any of your client’s assets, real or personal, that are subject to forfeiture under any federal
statute, whether or not this agreement specifically identifies the asset. Regarding any asset or
property, your client agrees to forfeiture of all interest in: (1) any property, real or personal,
involved in the offense to which your client is pleading guilty, and any property traceable
thereto; and (2) any substitute assets for property otherwise subject to forfeiture. See 18 U.S.C.
§ 982(a)(1) and 21 U.S.C. § 853(p).

                (d) Your client agrees that the government may choose in its sole discretion how
it wishes to accomplish forfeiture of the property whose forfeiture your client has consented to in
this plea agreement, whether by criminal or civil forfeiture, using judicial or non-judicial
forfeiture processes. If the government chooses to effect the forfeiture provisions of this plea
agreement through the criminal forfeiture process, your client agrees to the entry of orders of
forfeiture for such property and waives the requirements of Federal Rule of Criminal Procedure
32.2 regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment. Your client understands that
the forfeiture of assets is part of the sentence that may be imposed in this case.

                 (e) Your client agrees to take all necessary actions to identify all assets over
which your client exercises or exercised control, directly or indirectly, at any time since
November 2012 or in which your client has or had during that time any financial interest. Your
client agrees to take all steps as requested by the Government to obtain from any other parties by
any lawful means any records of assets owned at any time by your client. Your client agrees to
submit a completed financial statement on a standard financial disclosure form which has been
provided to you with this Agreement to the United States Attorney’s Office within 10 days.
Your client agrees to provide and/or consent to the release of your client’s tax returns for the
previous five years. Your client agrees to take all steps as requested by the Government to pass
clear title to forfeitable interests or to property to the United States and to testify truthfully in any
judicial forfeiture proceeding.

                (f) Your client agrees to waive all constitutional and statutory challenges in any
manner (including, but not limited to, direct appeal) to any forfeiture carried out in accordance
with this plea agreement on any grounds, including that the forfeiture constitutes an excessive
fine or punishment.



                                             Page 10 of 13
         Case 1:18-cr-00053-KBJ Document 92 Filed 07/16/20 Page 11 of 13




       10.     Immigration Consequences

        Your client recognizes that because your client is not a citizen of the United States, your
client’s guilty plea and conviction make it very likely that your client’s deportation from the
United States is presumptively mandatory and that, at a minimum, your client is at risk of being
deported or suffering other adverse immigration consequences. Your client acknowledges
discussing the possible immigration consequences (including deportation) of this guilty plea and
conviction with you. Your client affirms that your client wants to plead guilty regardless of any
immigration consequences that may result from the guilty plea and conviction, even if those
consequences include deportation from the United States. It is agreed that your client will have
no right to withdraw this guilty plea based on any actual or perceived adverse immigration
consequences (including deportation) resulting from the guilty plea and conviction. It is further
agreed that your client will not challenge your client’s conviction or sentence on direct appeal, or
through litigation under 28 U.S.C §§ 2255 and/or 2241, on the basis of any actual or perceived
adverse immigration consequences (including deportation) resulting from your client’s guilty
plea and conviction.

       The United State’s Attorney’s Office for the District of Columbia agrees that it will not
oppose a request by the Defendant for a treaty transfer so that he may serve any prison sentence
imposed in this case in his native country of Canada.


       11.     Breach of Agreement

        Your client understands and agrees that, if after entering this Agreement, your client fails
specifically to perform or to fulfill completely each and every one of your client’s obligations
under this Agreement, or engages in any criminal activity prior to sentencing, your client will
have breached this Agreement. In the event of such a breach: (a) the Government will be free
from its obligations under this Agreement; (b) your client will not have the right to withdraw the
guilty plea; (c) your client will be fully subject to criminal prosecution for any other crimes,
including perjury and obstruction of justice; and (d) the Government will be free to use against
your client, directly and indirectly, in any criminal or civil proceeding, all statements made by
your client and any of the information or materials provided by your client, including such
statements, information and materials provided pursuant to this Agreement or during the course
of any debriefings conducted in anticipation of, or after entry of, this Agreement, whether or not
the debriefings were previously characterized as “off –the-record” debriefings, and including
your client’s statements made during proceedings before the Court pursuant to Rule 11 of the
Federal Rules of Criminal Procedure.

       Your client understands and agrees that the Government shall be required to prove a
breach of this Agreement only by a preponderance of the evidence, except where such breach is
based on a violation of federal, state, or local criminal law, which the Government need prove
only by probable cause in order to establish a breach of this Agreement.

       Nothing in this Agreement shall be construed to permit your client to commit perjury, to
make false statements or declarations, to obstruct justice, or to protect your client from

                                           Page 11 of 13
         Case 1:18-cr-00053-KBJ Document 92 Filed 07/16/20 Page 12 of 13




prosecution for any crimes not included within this Agreement or committed by your client after
the execution of this Agreement. Your client understands and agrees that the Government
reserves the right to prosecute your client for any such offenses. Your client further understands
that any perjury, false statements or declarations, or obstruction of justice relating to your client’s
obligations under this Agreement shall constitute a breach of this Agreement. In the event of
such a breach, your client will not be allowed to withdraw your client’s guilty plea.

       12.     Complete Agreement

        No agreements, promises, understandings, or representations have been made by the
parties or their counsel other than those contained in writing herein, nor will any such
agreements, promises, understandings, or representations be made unless committed to writing
and signed by your client, defense counsel, and an Assistant United States Attorney for the
District of Columbia.

        Your client further understands that this Agreement is binding only upon the Criminal
and Superior Court Divisions of the United States Attorney’s Office for the District of Columbia.
This Agreement does not bind the Civil Division of this Office or any other United States
Attorney’s Office, nor does it bind any other state, local, or federal prosecutor. It also does not
bar or compromise any civil, tax, or administrative claim pending or that may be made against
your client.

       If the foregoing terms and conditions are satisfactory, your client may so indicate by
signing this Agreement and the Statement of Offense, and returning both to me no later than June
15, 2020.

                                                       Sincerely yours,



                                                       __/s/ J.P. Cooney____
                                                       Michael R. Sherwin
                                                       Acting United States Attorney



                                               By:     ____________________________
                                                       Zia M. Faruqui
                                                       Assistant United States Attorney




                                            Page 12 of 13
        Case 1:18-cr-00053-KBJ Document 92 Filed 07/16/20 Page 13 of 13




                                DEFENDANT’S ACCEPTANCE

        I have read every page of this Agreement and have discussed it with my attorneys, Jim
Trusty and Jeff Ifrah. I fully understand this Agreement and agree to it without reservation. I do
this voluntarily and of my own free will, intending to be legally bound. No threats have been
made to me nor am I under the influence of anything that could impede my ability to understand
this Agreement fully. I am pleading guilty because I am in fact guilty of the offense(s) identified
in this Agreement.

        I reaffirm that absolutely no promises, agreements, understandings, or conditions have
been made or entered into in connection with my decision to plead guilty except those set forth
in this Agreement. I am satisfied with the legal services provided by my attorney in connection
with this Agreement and matters related to it.




       June 14, 2020
Date:__________________               ______________________________
                                      Ferhan Patel
                                      Defendant


                            ATTORNEY’S ACKNOWLEDGMENT

        I have read every page of this Agreement, reviewed this Agreement with my client,
Ferhan Patel, and fully discussed the provisions of this Agreement with my client. These pages
accurately and completely set forth the entire Agreement. I concur in my client’s desire to plead
guilty as set forth in this Agreement.




Date: June 15, 2020                   ________________________________
                                      Jim Trusty
                                      Jeff Ifrah
                                      Attorneys for Defendant




                                          Page 13 of 13
